Name: 83/156/EEC: Commission Decision of 23 March 1983 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (Wales) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-04-16

 Avis juridique important|31983D015683/156/EEC: Commission Decision of 23 March 1983 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (Wales) (Only the English text is authentic) Official Journal L 098 , 16/04/1983 P. 0028 - 0029+++++( 1 ) OJ NO L 284 , 29 . 10 . 1980 , P . 4 . ( 2 ) OJ NO L 73 , 19 . 3 . 1983 , P . 6 . ( 3 ) THE FIGURES SHOWN ARE ESTIMATED MAXIMA FOR EACH SUB-PROGRAMME , BASED ON PROJECTED EXPENDITURE ON ASSISTED PROJECTS AND RATES OF COMMUNITY SUPPORT COMMITTED . THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE , VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR , AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES , EVEN WHEN THESE EXPENDITURES PARTLY COVER THESE INVESTMENTS . COMMISSION DECISION OF 23 MARCH 1983 GRANTING FINANCIAL ASSISTANCE WITHIN THE FRAMEWORK OF THE SUPPLEMENTARY MEASURES ESTABLISHED IN FAVOUR OF THE UNITED KINGDOM ( WALES ) ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 83/156/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2744/80 OF 27 OCTOBER 1980 ESTABLISHING SUPPLEMENTARY MEASURES IN FAVOUR OF THE UNITED KINGDOM ( 1 ) , AS AMENDED BY REGULATION ( EEC ) NO 624/83 ( 2 ) , WHEREAS , IN ACCORDANCE WITH ARTICLE 4 OF THE SAID REGULATION ( EEC ) NO 2744/80 , THE UNITED KINGDOM HAS SUBMITTED A SPECIAL PROGRAMME FOR WALES ; WHEREAS THE AMOUNT OF THE COMMUNITY'S FINANCIAL CONTRIBUTION TO BE GRANTED TO THE SUB-PROGRAMMES INVOLVED IN THIS SPECIAL PROGRAMME AND ELIGIBLE UNDER ARTICLE 3 OF THE SAID REGULATION , AND WHICH ARE ENTITLED TO BE TAKEN INTO CONSIDERATION AND ARE SET OUT IN THE ANNEX , SHOULD BE FIXED AT : - 20 % FOR ROADS , - 30 % FOR RAILWAYS , - 20 % FOR WATER AND SEWERAGE , - 30 % FOR TELECOMMUNICATIONS , RESPECTIVELY OF THE PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM AUTHORITIES IN THE FINANCIAL YEAR COMMENCING 1 APRIL 1982 ; WHEREAS ALL THE CONDITIONS SET OUT IN THE SAID REGULATION FOR GRANTING FINANCIAL ASSISTANCE TO THESE SUB-PROGRAMMES ARE MET ; WHEREAS THE MEASURES PROVIDED FOR BY THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE SET UP UNDER ARTICLE 7 ( 1 ) OF THE SAID REGULATION , HAS ADOPTED THIS DECISION : ARTICLE 1 FINANCIAL ASSISTANCE OF 95,063 MILLION ECU IS HEREBY GRANTED TO THE SUB-PROGRAMMES FORMING PART OF THE SPECIAL PROGRAMME FOR WALES WHICH ARE SET OUT IN THE ANNEX HERETO . THE SUM TO BE GRANTED TO EACH SUB-PROGRAMME IS GIVEN IN THE SAME ANNEX . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 23 MARCH 1983 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION ANNEX SPECIAL PROGRAMME FOR WALES 1 . SUB-PROGRAMME : ROADS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 172 573 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 3 ) : - ERDF - - EIB - SPENDING AUTHORITIES : WELSH OFFICE GRANT DECISION : 20 % 34 515 000 ECU 2 . SUB-PROGRAMME : RAILWAYS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 12 116 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 3 ) : - ERDF 5 % - EIB - SPENDING AUTHORITIES : BRITISH RAIL GRANT DECISION : 30 % 3 635 000 ECU 3 . SUB-PROGRAMME : WATER AND SEWERAGE PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 64 390 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 3 ) : - ERDF 10 % - EIB 15 % SPENDING AUTHORITIES : WELSH WATER AUTHORITY GRANT DECISION : 20 % 12 878 000 ECU 4 . SUB-PROGRAMME : TELECOMMUNICATIONS PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 146 782 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 3 ) : - ERDF 5 % - EIB 5 % SPENDING AUTHORITIES : BRITISH TELECOMMUNICATIONS GRANT DECISION : 30 % 44 035 000 ECU